FILED
                           NOT FOR PUBLICATION                              AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: JOHN R. SCANNELL, WSBA                    No. 11-35021
31035,
                                                 D.C. No. 2:10-rd-00005-JLR

JOHN R. SCANNELL,
                                                 MEMORANDUM *
              Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted August 4, 2011 **
                               Seattle, Washington

Before: SCHROEDER and M. SMITH, Circuit Judges, and BENITEZ, District
Judge.***

      John R. Scannell appeals the district court’s Order dated December 2, 2010,

disbarring him from the practice of law before the United States District Court for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
the Western District of Washington. The underlying misconduct which led the

district court to impose such discipline is well-chronicled in the Supreme Court of

Washington’s opinion disbarring Scannell from practice in that State, see In re

Scannell, 239 P.3d 332 (Wash. 2010), and we have considered at least one prior

disciplinary appeal by Scannell, see In re Scannell, 411 F. App’x 110 (9th Cir. Jan.

21, 2011) (affirming district court’s decision to impose reciprocal suspension). We

have jurisdiction over the district court’s decision to impose reciprocal disbarment,

see In re Kramer, 282 F.3d 721, 724 (9th Cir. 2002), and we affirm.

      “[A] federal court’s imposition of reciprocal discipline on a member of its

bar based on a state’s disciplinary adjudication is proper unless an independent

review of the record reveals: (1) a deprivation of due process; (2) insufficient proof

of misconduct; or (3) grave injustice which would result from the imposition of

such discipline.” Kramer, 282 F.3d at 724; see also Local Rules W.D. Wash. GR

2(f)(6) (setting forth reciprocal discipline procedures). “[I]t is the [] attorney’s

burden to demonstrate, by clear and convincing evidence, that one of the[se] []

elements precludes reciprocal discipline.” Kramer, 282 F.3d at 725.

      Scannell provides us no basis to question the district court’s interpretation or

application of its Local Rules on attorney conduct in this case. Rather, the record

reveals that the Supreme Court of Washington afforded Scannell ample notice and


                                            2
repeated opportunities to be heard prior to conducting an independent review of the

facts and disbarring him. See, e.g., Scannell, 238 P.3d at 337–38 (detailing

proceedings before the Supreme Court). Responding to Scannell’s objections to

the findings of a hearing officer, the Supreme Court engaged in an independent

review of the record to ensure its adequacy. Id. at 339 (“The record clearly

supports this finding. Scannell’s attempts to avoid subpoenae revealed his intent to

delay and frustrate the proceedings.”). Finally, Scannell has not identified any

injustice that would befall him as a result of his disbarment due to his refusal to

cooperate with the bar association’s investigation of him. See Kramer, 282 F.3d at

727–28 (“In reviewing a reciprocal disbarment, we do not re-try an attorney for

misconduct . . ., [rather] we inquire only whether the punishment imposed by

another disciplinary authority or court was so ill-fitted to an attorney’s adjudicated

misconduct that reciprocal disbarment would result in grave injustice.”). As the

district court noted, instead of cooperating with the bar investigation and fulfilling

his professional obligations to answer to the charges of misconduct, Scannell

obstructed and delayed the investigation and engaged in vexatious tactics to

prevent the uncovering of his own wrongdoing.

      We have previously determined that the district court’s imposition of

reciprocal discipline against Scannell was appropriate, see Scannell 411 F. App’x


                                           3
at 112, and we believe the record warrants doing so again. None of Scannell’s

myriad arguments undermine the District Judge’s well-reasoned decision to impose

reciprocal disbarment. Accordingly, the Order of the district court is AFFIRMED.




                                        4